867 A.2d 840 (2005)
273 Conn. 901
STATE of Connecticut
v.
Paul ALOI.
Supreme Court of Connecticut.
Decided February 1, 2005.
Christopher T. Godialis, assistant state's attorney, in support of the petition.
Glenn T. Terk, Wethersfield and P. Jo Anne Burgh, Glastonbury, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 86 Conn.App. 363, 861 A.2d 1180 (2004), is granted, limited to the following issue:
"Did the Appellate Court properly construe and apply General Statutes § 53a-167a?"
The Supreme Court docket number is SC 17350.